Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6 - 8, filed 12/07/2020, with respect to all pending claims have been fully considered and are persuasive.  The rejection of 10/07/2020 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4 – 10, 12 – 17, 19 – 21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The best prior art found to record are Fish et al. (U.S. No. 2017/0190223 A1) and Sankovsky et al. (U.S. No. 9,520,006 B1) which teach the claimed invention however fail to disclose the limitations of “…detect tire condition data of the one or more tires, wherein the tire condition data comprises at least one of a location of the vehicle or a driver profile…”, “…filter the retrieved reference image data based on the tire condition data…”, “…compare the received image data with the retrieved and filtered reference image data; apply the current conditions factor to the comparison between the received image data and the retrieved and filtered reference image data…” in combination with all the remaining limitations as required by the independent claims 1, 10 and 17.  
Hence the prior art of records fail to teach the invention as set forth in claims 1, 2, 4 – 10, 12 – 17, 19 - 21 and Examiner cannot find specific teaching of the invention, nor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 form accompanying this Office action which comprises the following reference:  
Kato et al. (U.S. No. 2016/0109331 A1): teaches tire contact state estimation method for estimating at least two of a condition of a road surface in contact with the tire, a tire internal pressure state and a tire abrasion state.  Even though Kato et al. teaches calculating a reference value from “a result of a driving test carried out with an appropriate tire contact state, and preliminarily stored in a storage means such as a memory of the control device 7” (see paragraph [0038] and Fig. 4, Kato et al. does not explicitly teach “…detect tire condition data of the one or more tires, wherein the tire condition data comprises at least one of a location of the vehicle or a driver profile…”, “…filter the retrieved reference image data based on the tire condition data…” (see reasons for allowance above).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARRIT EYASSU/Primary Examiner, Art Unit 2861